Detailed Action
1. This Office Action is submitted in response to the Amendment and Termnal Disclaimer filed 8-31-2021, wherein claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
2. The Terminal Disclaimer filed 8-31-2021 has been approved.The rejections in the Office Action mailed 8-13-2021 are hereby withdrawn.
 

Allowable Subject Matter
3. Claims 1-20 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
4. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,847,339, which teaches the claimed terminal system for an ion implantation system that includes; a terminal housing; an ion source assembly and a hydrogen generator, except that the independent claims of USPN 10,847,339 lacks the following improvements; where the ion source is electrically isolated from the terminal housing; and where the hydrogen generator supplies hydrogen gas to the ion source assembly.

5. Claims 1, 12 and 19 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an ion implantation system that includes a beamline assembly; an end station and a terminal system that includes a terminal housing; an ion source assembly and a hydrogen generator within the terminal housing, wherein the hydrogen generator is at the same electrical potential as the ion source assembly and electrically coupled thereto, and wherein the hydrogen generator is configured to produce hydrogen gas and supply said hydrogen gas to the ion source assembly.
6. Claims 2-11, 13-18 and 20 are allowed by virtue of their dependency upon allowed claims 1, 12 and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
October 28, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881